Exhibit PRESS RELEASE NORTHERN OIL AND GAS, INC. ANNOUNCES $8.1 MILLION LAND BANK ARRANGEMENT WAYZATA, MINNESOTA April 16, 2008 Northern Oil and Gas, Inc. (AMEX: NOG) (“Northern Oil”) announced today that it has entered into a land bank arrangement with Deephaven MCF Acquisition, LLC (“Deephaven”), an affiliate of Deephaven Capital Management LLC, pursuant to which Northern Oil may acquire leases having an aggregate value of up to $8.1 million.Under the arrangement, Deephaven will acquire certain qualifying leases in the Bakken Shale play in Mountrail County, North Dakota, which leases can then be acquired by Northern Oil at any time during the initial year that Deephaven owns such leases. “We believe that our land bank arrangement with Deephaven provides us the liquidity and flexibility to continue to increase our leasehold position in Mountrail County, North Dakota in an aggressive and efficient manner,” stated Michael Reger, Chief Executive Officer of Northern Oil.“The land bank provides us the opportunity to preserve capital as we continue to monitor accelerated drilling activity.” About Northern Oil and Gas, Inc.: Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota. Our core area of focus is the WillistonBasin, specifically the Mountrail County, North Dakota area Bakken Play where the company controls approximately 32,000 net mineral acres. Northern Oil's secondary objective is conventional, 3D driven, oil and gas exploration and development throughout the RockyMountain region. More information about Northern Oil and Gas, Inc. can be found at www.northernoil.com. Safe Harbor: This press release contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”).All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations, industry conditions, and indebtedness covenant compliance are forward-looking statements.When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes.Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. We have based these forward-looking statements on our current expectations and assumptions about future events.While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond our control. Contact: Michael Reger CEO Ryan Gilbertson CFO Phone:952-476-9800 Fax:952-476-9801 www.NorthernOil.com
